Case 1:20-cv-10639-TLL-PTM ECF No. 16 filed 07/10/20 PagelD.83 Pageiof5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

NORTHERN DIVISION
DONALD J. ROBERTS, II, and )
GUN OWNERS OF AMERICA, INC., )
Plaintiffs,
V. ) Civil Action No. 1:20-CV-10639
U.S. DEPARTMENT OF JUSTICE, et al.,
Defendants.

 

CERTIFICATION OF ADMINISTRATIVE RECORD
I, Andrew R. Graham, pursuant to 28 U.S.C. § 1746, do declare and state as follows:
Currently Iam the Deputy Assistant Director, Enforcement Programs and Services Directorate,
Bureau of Alcohol, Tobacco, Firearms and Explosives. Previously, from October 2014 through
May 2020, including during the agency actions at issue in this case, | was the Deputy Assistant
Director for Industry Operations in the Field Operations Directorate. The Industry Operations
Group within Field Operations is responsible for licensing persons engaging in a firearm or
explosive business, conducting inspections to ensure that licensees are in compliance with all
applicable law and regulations, educating and monitoring the industry in regards to regulatory
compliance, and preventing and detecting the diversion of firearms and explosives.
The information in this certification is based upon my personal knowledge or on
information provided to me in the course of my official duties. The materials listed in the index
below and attached hereto constitute, to the best of my knowledge, a true and complete copy of

the administrative record in the above referenced civil action.
Case 1:20-cv-10639-TLL-PTM ECF No. 16 filed 07/10/20 PagelID.84 Page 2of5

10.

11.

12.

13,

14.

15.

16.

17.

18.

19.

INDEX TO THE ADMINISTRATIVE RECORD

. Open Letter to All Michigan Federal Firearms Licensees (FFLs) dated 10/29/98

Open Letter to All Michigan FFLs dated 3/15/04

Open Letter to Michigan FFLs dated 3/24/06

Letter to Dawn Brinningstaull, Michigan State Police from John Traxler, Federal Bureau
of Investigation, Criminal Justice Information Services Division dated 1/10/20 re: final
results of June 2019 NICS audit of Michigan

Michigan 2019 NICS Audit Findings[, including Michigan Reply] and Response
Email FW: Michigan ATF-Qualified permit and MCDV research, dated 6/3/19

Email FW: MI MCDV research issue, dated 6/3/19

Email FW: ATF-NICS Meeting Agenda 4-9

Agenda for ATF/NICS Quarterly Meeting 4-9-19

Email FW: MI Permit, dated 6/3/19

Email FW: Michigan Permit Issue, dated 6/3/19

List of CPL Applicants and Final Status

List of CPL Applicants with Potentially Prohibiting MCDV convictions

Email FW: Michigan NICS audit information, dated 6/3/19

Michigan NICS Audit Assignment

Email FW: Michigan Alternate Permits, dated 7/16/19

Draft of Letter to Michigan Attorney General (AG) Nessel

Draft of Public Safety Advisory (PSA) to all Michigan FFLs

Email FW: Michigan with possible MCDV charges, dated 7/22/19
Case 1:20-cv-10639-TLL-PTM ECF No. 16 filed 07/10/20 PagelID.85 Page 3of5

20.

21.

22,

23.

24.

25.

26.

27.

28.

29,

30.

31.

32.

33.

34.

35.

36.

Email FW: Michigan NICS Alternative Permits Briefing Paper & Administrative Record,
dated 8/15/19

Firearms & Explosives Industry Division: Firearms Industry Programs Branch 8/4/19
Briefing Paper re: Michigan-Issued NICS Alternative Permits

Email Fwd: NICS Alternate Permits (CPL/CCW), dated 11/15/19

Meme to Deputy Assistant Director (Field Operations-Industry Operations); Deputy
Assistant Director (Enforcement Programs and Services) from Director, Industry
Operations Detroit Field Division, dated 11/12/19 re: NICS Re-Check of Michigan
Concealed Pistol License Holders

Email FW: Michigan Open Letter Draft Update, dated 1/6/20

Draft Michigan PSA

Email FW: Michigan Open Letter Draft Update, dated 1/6/20

Draft Michigan PSA

Email Re: MI Advisory Letter on Alternate Permits, dated 2/12/20

Email FW: Michigan Letters, dated 2/26/20

Email: Michigan CPL Letter/Advisory—Monday, dated 3/1/20

Draft Michigan PSA

Draft Michigan AG Letter

Email Re: Michigan Public Safety Advisory & Letter to Michigan AG, dated 2/26/20
Email: Michigan Public Safety Advisory & Letter to Michigan AG, dated 2/26/20
Email Fwd: Public Safety Advisory to Michigan re Alternate Permits 11-20-19 (Det DC
edits), dated 3/1/20

Draft Michigan PSA
Case 1:20-cv-10639-TLL-PTM ECF No. 16 filed 07/10/20 PagelID.86 Page4of5

37. Email Re: Letter to Michigan AG re Alternate Permits, dated 2/29/20

38. Email Fwd: Letter to Michigan AG re Alternate Permits, dated 3/6/20

39. Email Re: Letter to Michigan AG re Alternate Permits, dated 2/28/20

40. Email Re: Letter to Michigan AG re Alternate Permits, dated 2/29/20

41. Email: Michigan CPL Letter/Advisory-Monday, dated 3/1/20

42. Draft Michigan PSA

43, Draft AG Letter

44, Email FW: Revised Michigan TPs

45. Michigan NICS Alternative Permits Talking Points (undated)

46. Email FW: Michigan Public Safety Advisory—NICS 3.3.20

47, Final, signed Michigan PSA, issued 3/3/20

48. Email FW: Michigan CPL Advisory, dated 3/11/20

49, Final, signed letter to Michigan AG, issued 3/3/20

50. Brady Handgun Violence Prevention Act, H. Rep. No. 103-344 (1993)

51. Public Law Number 103-159 (11/30/93)

52. 63 Fed. Reg. 8379 (2/19/98)

53. 63 Fed. Reg. 58272 (10/29/98)

54. Meme to All Special Agents in Charge, All District Directors, All Assistant Chief
Counsels, From Assistant Director (Firearms, Explosives & Arson) dated 6/26/98, re:
Implementation of Permanent Provisions of the Brady Law

55. Memo to Acting Assistant General Counsel, From Chief Counsel, dated 10/8/90, re:

Qualification of State Permits as Alternatives to NICS Check under the Brady Law
Case 1:20-cv-10639-TLL-PTM ECF No. 16 filed 07/10/20 PagelD.87 Page 5of5

56. GAO: Gun Control: Opportunities to Close Loopholes in the National Instant Criminal
Background Check System (July 2002)

57. Letter to Julie Bumgardner, FBI, From William P. McMullan, ATF, dated 6/6/19 re: ATF
Use of the National Instant Criminal Background check System in Connection with
Federal Firearms License Inspections

58. Memo to All Directors, Industry Operations, From Deputy Assistant Director (Field
Operations-Industry Operations), dated 1/16/20 re: NICS Alternative Permit Sampling
Initiative

59. NICS Alternate Permit Sampling Results Worksheet (blank)

60. Permanent Brady Permit Chart

61. Email RE: [redacted] revocation, dated 4/23/19

62. Email, no subject line, dated 1/22/20

63. Email RE: FMS NOTIFICATION MESSAGE - #20-0117.1 - PRIORITY: ROUTINE —
NICS ALTERNATIVE SAMPLING INITIATIVE, dated 1/21/20

64. NICS Alternate Permit Sampling Results Worksheets

65. Chart: Transfers to Prohibited Persons

I certify under penalty of perjury that the foregoing is true and correct.

Executed on this Gf say of July 2020.

Bua—_———"

 

t

Andrew R. Graham
Deputy Assistant Director

Enforcement Programs and Services
Bureau of Alcohol, Tobacco, Firearms and
Explosives
